DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-12 are pending and examined below. This action is in response to the claims filed 5/10/21.

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

Response to Amendment
Applicant’s arguments, see Applicant Remarks Drawings filed on 5/10/21, regarding Drawings Objections are persuasive in view of amendments filed 5/10/21. Drawings Objections are withdrawn.

Applicant’s arguments, see Applicant Remarks Specification filed on 5/10/21, regarding Specification Objections are persuasive in view of amendments filed 5/10/21. Specification Objections are withdrawn.

Applicant’s arguments, see Applicant Remarks Claim Objections filed on 5/10/21, regarding Claim Objections are persuasive in view of amendments filed 5/10/21. Claim Objections are withdrawn.



Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 5/10/21, regarding 35 U.S.C. § 102 Rejections are persuasive in view of amendments filed 5/10/21 in light of Non-Final rejection of 1/22/21. However, upon further consideration, a new ground(s) of rejection is made in view of new citations to the previously presented prior art below.

New claims are addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vesterdal et al. (US 2012/0084047).

a method for traceability of spoil, comprising steps of (¶29): 
monitoring loading of spoil in a dump of a truck with a communicating sensor comprising a casing adapted to be loaded with the spoil, 2wherein the communicating sensor comprises the following elements housed in said casing: an accelerometer module configured to determine data relative to accelerations of the spoil (¶35-39 – wireless communication device corresponding to the recited communicating sensor, shovel corresponding to the recited casing adapted to be loaded with spoil, and accelerometer corresponding to the recited accelerometer module), 
a battery, and processing means and communication means supplied in power by said battery for receiving measurements from the accelerometer module, monitoring of a travel of the truck having loaded the spoil and a transfer of the spoil to another container using the communicating sensor which is located within the spoil (¶34-39 – due to the vehicle being mobile, any electronics inherently would be powered with a battery, wireless communication device corresponding to the recited communications means, processor corresponding to the recited processing means, count the number of shovel loads moved into the vehicle body corresponding to the recited monitoring transferring spoil to another container and location detector 120 indicating that the vehicle 101 has moved corresponding to the recited monitoring travel of the truck): 
transmitting, by a remote processing sensor to a server, data corresponding to measurements from the accelerometer modules, wherein transmission of the data is performed regularly or is event-related, and processing said data by said server to deduce therefrom at least one of the following information: spoil is transported, spoil is loaded and spoil is unloaded (¶34-39 - as loading, unloading or traveling information being transmitted corresponding to the recited event related transmissions where counts, locations, and amounts corresponding to the recited data corresponding to the recited measurements from the accelerometer).

Regarding claim 3, Vesterdal further discloses said sensor for monitoring spoil comprises at least one of the following materials: an inert material, a biodegradable material, a decomposable material (¶31 – accelerometer is mounted to the vehicle and therefore is inert, inert is interpreted utilizing BRI to mean lacking the ability to move).

Regarding claim 5, Vesterdal further discloses the server processes the data to determine a lifting movement of truck dump during unloading (¶21 and ¶34 – processor and processing may be done in a central computer corresponding to the recited server processing the data such as loading, unloading or traveling).  

Regarding claim 6, Vesterdal further discloses the server stores over time the data and, after detection of unloading, processes the data transmitted by the sensor before and after said unloading to estimate tonnage unloaded by a truck (¶21 and ¶39 – processing may be done in a central server corresponding to the recited server storing information where the processer counts shovel loads over time to determine a full vehicle load corresponding to the recited estimated tonnage where unloading from the shovel into the truck corresponding to the .  

Regarding claims 8, 9, 11, and 12, Vesterdal further discloses determining geographic positioning of the sensor based on triangulation on time exchanges between the sensor and base stations of a network of long-range network (LoRa) type (¶33 – location detector such as a GPS utilizes triangulation to determine geographic detection where GPS communicating with satellites corresponding to the recited network of long range base stations for triangulation), and 
transmitting the data relative to accelerations of the spoil to at least one server and transmitting to the server an item of information on geographic positioning of the sensor when the sensor exchanges with said server, wherein transmission of said data is performed on a periodic basis or on an event-related basis over the network of long-range network (LoRa) type (¶34-39 - as loading, unloading or traveling information being transmitted corresponding to the recited event related transmissions where locations corresponding to the recited geographic positioning and GPS is a long range network type).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterdal et al. (US 2012/0084047), as applied to claim 7 above, further in view of Harnett (US 2010/0201542).

Regarding claim 10, Vesterdal further discloses processing the sensor data information relative to loading of spoil (¶27) but does not disclose utilizing a pairing a user to a set of sensor information.
However, Harnett discloses a system for pairing remote sensors with different users including further comprising a reader for pairing by a user on site between an identifier of said sensor and information (¶69-70 - the user can use the central data collection device (reader) to associate (pair) new information in a database with a serial number (identifier) of the sensor module. Although Harnett’s usage isn’t for spoil, Harnett shows that the idea of user pairing of sensor and the information is known. It would have been obvious to apply such idea for loading of spoil.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vesterdal with the teachings of Harnett, in order to provide a method for improving signal attenuation issues with sensors embedded in various types of mediums (Harnett -¶8). 

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Touma (US 2017/0272842) discloses a LoRa communication system (¶130)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665